Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Frattini on 5/10/22.

The application has been amended as follows: 

In claim 1, line 10, change the term API to Active Pharmaceutical Ingredient
In claim 29, line 13, change the term API to Active Pharmaceutical Ingredient
In claim 7, line 1, replace “material” with “barrier layer”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claimed erodible controlled release tablet requires (a) forming granules comprising 20 to 80% by weight of one or more waxes and 12-50% by weight of one or more disintegrants, wherein the one or more waxes are insoluble in water, and wherein the granules are formed by mixing the one or more disintegrants and the one or more waxes, in molten form, to form a mixture, whilst retaining the one or more waxes in molten form, and solidifying the mixture by cooling below melting point whilst mixing to form the granules; (b) spheronising the granules; and (c) compacting the spheronized granules around a core tablet comprising an API to form a controlled release barrier layer. The prior art of record does not teach the claimed step of spheronizing the granules formed from a mixture of wax and a disintegrant, in the claimed amounts, and form a controlled release a layer over a drug core. Mullen reference (WO 2011/107749 or USPGPUB 20130022676 or US 9474719) teaches a combination of wax and a disintegrant to form granules but fails to teach the step of spheronizing the granules before coating on to a core. Biswal et al of record teaches spheronizing of wax and an active agent but does not teach the claimed disintegrant in combination with a wax, wherein the wax and disintegrant are first formed into granules before spheronizing. Applicants have shown that spheronizing the granules prior to compression significantly delays the release as oppose to the tablet wherein the granules (comprising wax and disintegrant) are not spheronized. Further, Applicants have filed terminal disclaimer over US Patents 10675247 and US 10646448.

Priority
Reiterated from the previous Office Actions dated 9/26/18, 8/5/19, 6/22/20 and 03/03/2021
Applicants claims that Instant application is a U.S. national stage filing under 35 U.S.C. § 371 of International Application No. PCT/GB2015/053472 filed November 16, 2015 entitled “PHARMACEUTICAL PROCESSING’, which claims the benefit of and priority to GB 1420311.1 filed November 14, 2014, the disclosures of which are incorporated herein by reference in their entireties.
However, a review of the certified copy of the priority application GB 1420311 shows that the above GB application does not provide support for the broad scope of “disintegrant” and instead only provides support for Low-substituted hydroxyl propyl ** (misspelled as proyl) cellulose (on page 5 of the certified copy of the document. It is noted that instant application describes and also claims other disintegrants such as those listed in claim 5, which are not described in the above GB application. Similarly, instant application describes and also claims other wax materials (see instant claim 4) other than glyceryl behenate, which is the only wax disclosed in the parent application. Hence, it is informed to applicants that the instant claims do not get priority to GB 1420311.1 filed November 14, 2014 with respect to additional disintegrants and wax materials that are disclosed in the instant application.

Applicants submitted (Responses dated 5/28/20 and 11/19/20) that while they do not agree, solely to facilitate the prosecution of this application, they reserve the right to contest this assertion at a later date. Applicants also stated they do not wish to address the priority issue (Response dated 3/26/19 and 12/5/19). Since Applicants did not address the issue, Examiner maintains the above position that the instant claims do not get priority to GB 1420311.1 filed November 14, 2014 with respect to additional disintegrants and wax materials, not listed in the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611